An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

JAMES B. SQUIRES, Nan 65886
Appellant,
EURA A. SQUIRES,  L E Q

Resgoncient.

 

DEC 3 ﬂ 2014

TRACIE Vi, LINUEMAH
CLEng m: SUPREME new?

BY ’5 V
DEPUTY CLERK

ORDER DISMISSING APPEAL

The parties’ stipulation to dismiss this appeal is approved.
This appeal is hereby dismissal, with the parties to bear their awn fees
and casts. NRAP 42(1)).

It is so ORDERED.

CLERK. OF THE SUPREME COURT
TRACIE K. LINDEMAN

BYsliLﬂl 1‘1   mg:

cc: Hon. Nancy L. Porter, District Judge
James B. Squires

Laura A. Squires
Elke County Clerk

SUPREME Ceumr
OF
NEVADA

CLERK’S GRDIEH
, :m-wav 

l‘iHlH/ﬂj_=_